DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PG Pub No. US 2016/0316003) in view of Krishnan (US PG Pub No. US 2017/0103416 A1), further in view of Luszczek et al. (US PG Pub No. US 2009/0044179 A1). 
Krishnan was disclosed in IDS dated 11/11/2019.

Snider teaches an analytics tool comprising:
a network interface (Fig 1-2) configured to receive:

an analytics engine configured to ([0048], wherein a collection component is configured to collect resource utilization reports):
determine the plurality of network nodes used to complete the job ([0048]);
retrieve network node data for each of the plurality of network nodes, the network node data comprising an amount of computer resources required for the network node of the plurality of network nodes ([0048], wherein each job instance on the each node reports resource utilization);
generate the job analytics by aggregating the network node data for each of the plurality of network nodes ([0048], wherein resource utilization of the nodes is aggregated and reported to a collection component).
Krishnan does not teach the job comprising uploading a plurality of batches, wherein uploading each batch of the plurality of batches comprises: determining a network node of a plurality of network nodes; instructing the network node to upload the batch; and communicating the batch to the determined network node, 
Krishnan discloses uploading each batch of the plurality of batches ([0006] wherein at least one report is generated responsive to a request received from an advertiser. In some embodiments, the plurality of advertisement data objects is received via a batch upload) comprises: determining a network of a plurality of network nodes (Fig 2); instructing the network node to upload the batch; and communicating the batch to the network node ([0006]). It would have been obvious to one of ordinary skill in the 
Snider and Krishnan do not teach wherein the determined network node for a first batch of the plurality of batches is different from the determined network node for a second batch of the plurality of batches, the determined network node for the first batch and the determined network node for the second batch are configured to upload the first and second batches in parallel; and the plurality of network nodes comprising the determined network node for the first batch and the determined network node for the second batch.
It is old and well known to utilize different resources for performing the execution of tasks in parallel. For example, Luszczek teaches using parallel processing in a batch environment for allocating resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to process the first and second batch in parallel on different network nodes. One would be motivated by the desire parallelize the execution of batch workflows such as taught by Luszczek.

Regarding claim 2, Snider teaches the analytics engine is further configured to retrieve the network node data in real time or substantially real time as the network node is uploading a batch of the plurality of batches ([0048-49]). 

Regarding claim 3, Snider teaches a reporting engine configured to generate a report comprising the job analytics ([0048]). 

Regarding claim 4, Snider teaches the reporting engine is further configured to communicate the report via a user interface ([0049]; Fig 6). 

Regarding claims 8-11 and 15-17, they are the method and system claims of claims 1-4 above. Therefore, they are rejected for the same reasons as claims 1-4 above.  


Claims 5-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PG Pub No. US 2016/0316003) in view of Krishnan (US PG Pub No. US 2017/0103416 A1), further in view of Luszczek et al. (US PG Pub No. US 2009/0044179 A1), further in view of Anderson et al. (US Pat No. 8,935,799). 
Anderson was disclosed in IDS dated 11/11/2019.

Regarding claim 5, Snider, Krishnan, and Luszczek do not teach a username and a password is required to access the report.
Anderson teaches applying pre-established filter to the data based on credentials associated with the user for viewing reports (col 5 lines 26-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to require a username and password. One would be motivated by the desire to utilize credentials for controlling access rights such as taught by Anderson. 

Regarding claim 6, Anderson teaches the reporting engine is further configured to: determine a receiver, wherein the receiver receives the job analytics; authenticate the receiver's identity using a username and a password; and determine that the receiver is authorized to view the job analytics before communicating the job analytics (col 5 lines 26-53, apply pre-established filter to the data based on credentials associated with the user; col 6 lines 7-15). 

Regarding claim 7, Anderson teaches the analytics engine is further configured to: receive a previous job analytics for a previous job; compare the previous job analytics to the job analytics; and communicate an alert when the previous job analytics differs from the job analytics by a predetermined amount (col 7 lines 8-27 wherein notification can be sent based on previously stored reports).

Regarding claims 12-14, and 18-20, they are the method and system claims of claims 5-7 above. Therefore, they are rejected for the same reasons as claims 5-7 above.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Eric C Wai/Primary Examiner, Art Unit 2195